Case 1:20-cv-08534-NLH-JS Document 9 Filed 12/28/20 Page 1 of 7 PageID: 237



                    UNITED STATES DISTRICT COURT
                       DISTRICT OF NEW JERSEY




   SUZANNE SCAFFIDI,                     Civil Action No. 20-8534
   INDIVIDUALLY, AND AS
   ADMINISTRATRIX AD
   PROSEQUENDUM OF THE ESTATE            OPINION
   OF DANIEL SCAFFIDI, et al.,

                  Plaintiffs,

        v.

   THE HAMMONTON BOARD OF
   EDUCATION, et al.,

                  Defendants.



APPEARANCES:

JEFFREY ROY YOUNGMAN
FEITLIN, YOUNGMAN, KARAS
& GERSON, L.L.C.
HERITAGE PLAZA II
65 HARRISTOWN ROAD
SUITE 207
GLEN ROCK, NJ 07452

JONATHAN MICHAEL ETTMAN
POFF & BOWMAN LLC
1600 ROUTE 208 NORTH
P.O. BOX 24
HAWTHORNE, NJ 07507

          On behalf of Plaintiffs

BENJAMIN HENRY ZIEMAN
ANDERSON SHAH LLC
457 HADDONFIELD ROAD
SUITE 120
CHERRY HILL, NJ 08002

          On behalf of Defendants.
                                    1
Case 1:20-cv-08534-NLH-JS Document 9 Filed 12/28/20 Page 2 of 7 PageID: 238




HILLMAN, District Judge

    This matter comes before the Court by way of Plaintiffs’

First Motion to Remand and Plaintiffs’ Motion to Amend Complaint

and Second Motion to Remand.      (ECF Nos. 4, 6.)      For the reasons

stated below, the Court will deny Plaintiffs’ First Motion to

Remand and grant Plaintiffs’ Motion to Amend Complaint and

Second Motion to Remand.

                               BACKGROUND

    Plaintiffs originally filed their Complaint in the Superior

Court of New Jersey on May 15, 2020.        Defendants removed the

case to this Court on July 9, 2020 due to Plaintiffs’ inclusion

of federal constitutional claims actionable under 42 U.S.C. §

1983.     (ECF No. 1.)

    On July 17, 2020, Plaintiffs filed a Motion to Remand

(“First Motion to Remand”) moving to dismiss their federal

claims under 42 U.S.C. § 1983 and to remand this matter to state

court.    (ECF No. 4.)   On July 19, 2020, Defendants responded by

pointing out two deficiencies with Plaintiffs’ First Motion to

Remand.    First, Plaintiffs’ motion did not rely on the correct

procedural mechanism and instead Plaintiffs’ should have first

sought leave to amend under Federal Rule of Civil Procedure 15.

(ECF No. 5.)    Second, Defendants argued Plaintiffs cannot divest

this Court of subject matter jurisdiction simply by dismissing


                                    2
Case 1:20-cv-08534-NLH-JS Document 9 Filed 12/28/20 Page 3 of 7 PageID: 239



their actionable 42 U.S.C. § 1983 claims.         Instead Plaintiffs

must also limit their New Jersey Civil Rights Act (“NJCRA”)

claims to alleged violations of the New Jersey Constitution and

not the Federal Constitution.      (Id.)

    On June 22, 2020, Plaintiffs filed the instant Motion to

Amend Complaint and Second Motion to Remand, seeking to amend

the Complaint to remove all federal claims and to then remand

this case to state court.      In Plaintiffs’ amended complaint

they: (1) omit their 42 U.S.C. § 1983 claims; and (2) explain

violations of Plaintiffs’ state constitutional rights form the

sole basis of their NJCRA claims.       (ECF No. 6.)     Defendants have

not filed an opposition to Plaintiffs’ Motion to Amend Complaint

and Second Motion to Remand.

                               DISCUSSION

    1. Legal Standard

          a. Motion to Amend Complaint

    Federal Rule of Civil Procedure 15(a)(2) provides that “a

party may amend its pleading . . . with the opposing party's

written consent or the court’s leave.”        Leave to amend is to be

freely granted unless there is a reason for denial, “such as

undue delay, bad faith or dilatory motive on the part of the

movant, repeated failure to cure deficiencies by amendments

previously allowed, undue prejudice to the opposing party by

virtue of allowance of the amendment, futility of amendment,

                                    3
Case 1:20-cv-08534-NLH-JS Document 9 Filed 12/28/20 Page 4 of 7 PageID: 240



etc.”   Foman v. Davis, 371 U.S. 178, 182 (1962); see also Arthur

v. Maersk, 434 F.3d 196, 204 (3d. Cir. 2006) (“Among the factors

that may justify denial of leave to amend are undue delay, bad

faith, and futility.”).

          b. Motion to Remand

    In an action removed to federal court under 28 U.S.C.

§1441, the removing party bears the burden of showing that

federal subject matter jurisdiction exists.         Samuel-Bassett v.

KIA Motors Am., Inc., 357 F.3d 392, 396 (3d Cir. 2004); Boyer v.

Snap-On Tools Corp., 913 F.2d 108, 111 (3d Cir. 1990).           The

removal statute is strictly construed against removal and all

doubts are to be resolved in favor of remand.         Entrekin v.

Fisher Scientific, Inc., 146 F. Supp. 2d 594, 604 (3d Cir.

2001); Batoff v. State Farm Ins. Co., 977 F.2d 848, 851 (3d Cir.

1992); Steel Valley Auth. v. Union Switch & Signal Div., 809

F.2d 1006, 1010 (3d Cir. 1987).         For removal to be proper, “a

right or immunity created by the Constitution or laws of the

United States must be an element, and an essential one, of the

plaintiffs cause of action.”      Boncek v. Pennsylvania R. Co., 105

F. Supp. 700, 705 (D.N.J. 1952) (quoting Gully v. First National

Bank, 299 U.S. 109, 112 (1936)).        Under the “well-pleaded

complaint” rule, a plaintiff is ordinarily entitled to remain in

state court so long as its complaint does not, on its face,

affirmatively allege a federal claim.        See Beneficial Nat’l Bank

                                    4
Case 1:20-cv-08534-NLH-JS Document 9 Filed 12/28/20 Page 5 of 7 PageID: 241



v. Anderson, 539 U.S. 1, 6 (2003).

     2. Analysis

          a. Motion to Amend Complaint

    Plaintiffs seek to amend their Complaint in order to remove

(1) their 42 U.S.C § 1983 claims and (2) allegations regarding

violations of Plaintiffs’ federal constitutional rights in

support of their NJCRA claims.      This Court finds that Defendants

have not set forth any reasons that justify denying Plaintiffs’

Motion to Amend, such as bad faith, undue delay, futility, or

prejudice to Defendants.     Therefore, Plaintiffs’ Motion to Amend

Complaint will be granted.

          b. Motions to Remand

               i. First Motion to Remand

    Plaintiffs’ First Motion to Remand was filed before

Plaintiffs’ Motion to Amend Complaint was filed.          Because this

Court is granting Plaintiffs’ Motion to Amend Complaint, and

because Plaintiffs have filed a Second Motion to Remand that is

specific to Plaintiffs’ Amended Complaint, Plaintiffs’ First

Motion to Remand is no longer relevant.        Accordingly,

Plaintiffs’ First Motion to Remand will be denied.

              ii. Second Motion to Remand

    Having granted Plaintiffs’ Motion to Amend Complaint to

omit from the amending pleading the sole basis for original

jurisdiction, this Court next considers whether it should retain

                                    5
Case 1:20-cv-08534-NLH-JS Document 9 Filed 12/28/20 Page 6 of 7 PageID: 242



supplemental jurisdiction over their remaining state law claims

under 28 U.S.C. § 1367.     Defendants did not file an Opposition

to Plaintiffs’ Second Motion to Remand presumably agreeing to

remand if the two deficiencies previously noted were cured.            As

set forth in their original opposition, Defendants argued:

           Thus, if Plaintiffs wish to return to state
           court, they must move for leave to amend
           pursuant to Fed. R. Civ. P. 15 and L. Civ. R.
           15.1.   That motion must be accompanied by a
           proposed amended complaint which omits all
           federal   constitutional   claims,   and   any
           remaining NJCRA claim in the proposed pleading
           must only be based on an asserted violation of
           the New Jersey Constitution. See Concepcion
           v. CFG Health Sys. LLC, 2013 U.S. Dist. LEXIS
           159134, at *6-10(D.N.J. Nov. 6, 2013)(granting
           second motion to remand because the NJCRA
           claim in the proposed amended complaint only
           alleged violations of the plaintiff’s state
           constitutional rights).

(Id. at 2).   Accordingly, it seems Defendants would agree remand

of this matter is now proper given the Plaintiffs have resolved

both issues highlighted in Defendants’ Opposition letter.

       Now that it is clear that only state law claims remain in

the case, the issue is whether this Court should, in its

discretion retain jurisdiction over the case.         As Defendants

state or imply the original removal petition in this action was

proper as Plaintiff expressly included a claim under federal

law.    It is axiomatic that once subject matter attaches it must

ordinarily be exercised.     However, “when all federal claims

against a party have been eliminated from a case, the district

                                    6
Case 1:20-cv-08534-NLH-JS Document 9 Filed 12/28/20 Page 7 of 7 PageID: 243



court may, in its discretion, decline to extend supplemental

jurisdiction over the remaining state law claims.”          Rothman v.

City of Northfield, 716 F. Supp. 2d 369, 373 (D.N.J. 2010)

(citing Lentz v. Mason, 961 F. Supp 709, 717 (D.N.J. 1997)).

Where the federal claims are dismissed at an early stage in

litigation, courts generally decline to exercise supplemental

jurisdiction over state law claims.       See United Mine Workers v.

Gibbs, 383 U.S. 715, 726 (1966); Growth Horizons, Inc. v.

Delaware Cty., Pa., 983 F.2d 1277, 1284-1285 (3d Cir. 1993).

    In this case, as the Plaintiffs are voluntarily omitting

the only claim over which this Court may have had original

subject matter jurisdiction at an early stage in the litigation,

the Court declines to exercise supplemental jurisdiction over

Plaintiffs’ remaining state law claims pursuant to 28 U.S.C. §

1367(c)(3).   Accordingly, Plaintiffs’ Second Motion to Remand

will be granted.

                               CONCLUSION

    For the reasons stated above, the Court will grant

Plaintiffs’ Motion to Amend Complaint and Second Motion to

Remand and deny Plaintiffs’ First Motion to Remand.

    An appropriate Order will be entered.



Date: December 28, 2020                   s/ Noel L. Hillman
At Camden, New Jersey                   NOEL L. HILLMAN, U.S.D.J.


                                    7
